SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K/A CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): August 28, 2007 SARS CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-51046 33-0677545 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer I.D. Number) 19119 Northcreek Parkway, Suite 201 Bothell, WA 98011 (Address of principal executive offices) Registrant’s telephone number, including area code: 866-276-7277 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This Current Report is amended to include statements of operations and cash flows for the nine month periods ended June 30, 2006, and to file June 30, 2007 condensed consolidated financial statements restated for correction of an error in recording expense relating to reduction in preferred stock conversion price and stock warrant purchase price. Item 9.01 Financial Statements and Exhibits Please see the Exhibit Index immediately following the signature page. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 17, 2008 SARS CORPORATION By: /s/ Clayton Shelver Clayton Shelver Chief Executive Officer Exhibit No. Description Location 3.1 Articles of Incorporation Incorporated by reference to Exhibit 3.0 filed with Form 10-SB12G on February 24, 1999. 3.1.1 Certificate of Amendment to the Articles of Incorporation Incorporated by Reference to Exhibit 3.0 filed with Form 10-QSB on August 13, 2007. 10.1 Agreement and Plan of Merger Incorporated by Refernce to Exhibit 10.1 filed with Form 8-K on August 31, 2007. 99.1 Audited Financial Statements of Business Acquired, as initially filed. Incorporated by Refernce to Exhibit 99.1 filed with Form 8-K on August 31, 2007. 99.2 Financial Statements of Mycom Group, Inc. Incorporated by Refernce to Exhibit 99.2 filed with Form 8-K on August 31, 2007. 99.3 Unaudited Financial Statements of Business Acquired, as amended. Attached.
